Citation Nr: 1523763	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1988 and from December 1990 to June 1991.  In July 2014, he testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

The issues of whether new and material evidence has been received to reopen claims for service connection for bilateral tinnitus and post-traumatic stress disorder (PTSD) have been raised by the record in a January 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for bilateral hearing loss will be reopened and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously denied in a May 2010 rating decision.  The Veteran was notified of this decision in May 2010 and he did not perfect an appeal.

2.  Evidence received since the May 2010 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, a claim for service connection was denied in May 2010 after the Veteran underwent a December 2009 examination that showed clinically normal hearing.  The RO further noted that service treatment records (STRs) did not demonstrated that the Veteran had impaired hearing, or that impaired hearing existed within one year of separation from active service.  He filed a notice of disagreement and a statement of the case was issued in May 2011; however, he did not perfect an appeal to the Board.  As such, the May 2010 rating decision became final.

Because the May 2010 rating decision is final, the Veteran's claim for service connection for bilateral hearing loss may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

Since the May 2010 rating decision, private treatment records from Dr. S.E. noting complaints of hearing loss have been associated with the claims file.  This evidence is new, in that it was not previously of record.  The newly-submitted evidence is also material.  Specifically, it notes that the Veteran had mild sensorineural hearing loss at 2000 Hertz in his right ear and indicated that he reported that his hearing loss began 15 years ago.  

The evidence received since the May 2010 rating decision suggests that the Veteran has a current hearing disability in his right ear, and that it started within his period of service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the application to reopen is granted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, because the Board is reopening the claim for service connection, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.


REMAND

Having reopened the claim for service connection, the Board finds that further development is necessary in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A. 

As discussed above, the Veteran was afforded a VA audiological examination in December 2009, which showed no hearing loss for VA purposes.  More recent private treatment records from Dr. S.E. dated in December 2011 indicate that the Veteran has a current hearing disability; however, the records from Dr. S.E. do not contain results of any audiometric tests that may have been performed to measure the Veteran's puretone threshold hearing levels (in decibels) and/or speech recognition scores (using the Maryland CNC Test).  The Veteran was scheduled for another VA audiological examination in May 2012, but he failed to report to the examination without explanation.  

In light of the evidence from Dr. S.E. that the Veteran has current hearing loss, he should be afforded another opportunity to undergo a VA audiological examination to determine the nature and etiology of any current hearing disability.  An attempt to obtain additional pertinent VA or non-VA clinical records not already incorporated in the claims file should be made.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any current hearing disability.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  After receiving any records requested above, schedule the Veteran for an audiological examination to determine the nature and likely etiology of any current hearing loss.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed. 

The examiner should report all current diagnoses pertinent to hearing loss.  If valid reliable threshold data cannot be obtained, the examiner should express an opinion as the reason why the data cannot be obtained and the likelihood that a future examination could elicit such data.

If threshold data is obtained, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss had its clinical onset during the Veteran's periods of active service or is related to incident, injury, or event in active service. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


